Citation Nr: 0528668	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for 
post-traumatic interphalangeal joint flexion deformity of the 
right ring finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1977 
to March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO, 
in pertinent part, granted service connection for 
post-traumatic interphalangeal joint flexion deformity of the 
right ring finger and assigned a noncompensable evaluation to 
this disability, effective from April 1999.  

After receiving notification of the June 2000 determination, 
the veteran perfected a timely appeal with respect to the 
assignment of a noncompensable rating for his 
service-connected right ring finger disability.  Thereafter, 
on two separate occasions in January 2004 and April 2005, the 
Board remanded this issue to the RO, through the Appeals 
Management Center (AMC), for further evidentiary development 
and for compliance with due process requirements pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  Most 
recently, following completion of the requested actions and a 
continued denial of this compensable rating claim, the AMC 
returned the veteran's case to the Board in August 2005 for 
final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The service-connected post-traumatic interphalangeal 
joint flexion deformity of the right ring finger is 
manifested by obvious flexion deformity at the proximal 
interphalangeal joint and some limitation of motion of the 
right ring finger but also by continued functional ability of 
this digit, normal range of motion of the remaining digits of 
the right hand, and the ability to make a fist with the right 
hand.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the service-connected post-traumatic interphalangeal joint 
flexion deformity of the right ring finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5155, 5227, 5230 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5155, 5227 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

By a letter dated in January 2004 in the present case, VA 
informed the veteran of the type of evidence necessary to 
support his compensable rating claim.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
on appeal but that he must provide enough information so that 
the agency could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, VA notified the 
veteran of his opportunity to submit "additional things."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the June 2000 rating decision, the August 2000 
statement of the case (SOC), and the June 2004 supplemental 
statement of the case (SSOC) notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
claim on appeal.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Compliance with this 
requirement was legally impossible in this case, where the 
veteran filed his claim in February 1999, and the RO 
initially adjudicated the issue in June 2000.  In any event, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in January 2004 was not given prior 
to the first adjudication of the issue on appeal, the content 
of the notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran in June 2004.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
multiple pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issue on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by the June 2000 rating action, the RO 
granted service connection for post-traumatic interphalangeal 
joint flexion deformity of the right ring finger and assigned 
a noncompensable evaluation to this disability, effective 
from April 1999.  According to the service medical records, 
in December 1988, the veteran sought medical care after 
having "jammed" four digits in his right hand four weeks 
prior to the treatment session.  At the time of the December 
1988 treatment session in particular, the veteran described 
continued swelling of the PIP joint of his right ring finger.  
A physical examination of the veteran's right hand 
demonstrated moderate swelling of the PIP joint of his ring 
finger as well as full range of motion of his fingers.  
X-rays taken of the veteran's right ring finger showed no 
evidence of a recent fracture.  A follow-up examination 
completed in March 1989 reflected straightening of the 
veteran's right ring finger as well as range of motion from 
zero degrees to 70 degrees with some stiffness.  The treating 
physician provided an impression of Boutonniere deformity of 
the right ring finger.  Thereafter, between February 1989 and 
June 1990, the veteran underwent periodic follow-up 
examinations of his right ring finger.  A January 1990 
treatment session in particular resulted in an impression of 
a mild fixed Boutonniere deformity of the right ring finger.  

Subsequent service medical records, however, do not provide 
competent evidence of findings of residual pathology 
associated with the veteran's in-service right ring finger 
injury.  Although at a periodic examination conducted in July 
1991 the veteran reported having previously fractured the 
ring finger on his right hand in 1988, the examiner observed 
that the veteran's right hand digit injury had healed well 
without any sequelae.  Also, additional periodic examinations 
conducted in November 1992 and July 1993 demonstrated that 
the veteran's upper extremities (including strength and range 
of motion) were normal.  

Further, post-service medical records reflect no competent 
evidence of continued pathology associated with the veteran's 
in-service injury to his right ring finger.  Specifically, 
the claims folder contains no indication, including records 
of, early post-service outpatient treatment for this 
in-service injury.  Furthermore, although at a VA general 
medical examination conducted in July 1999 the veteran 
reported an inability to stretch his right ring finger 
completely at the IP joint proximally as well as some 
feelings of weakness with prolonged grasping and releasing 
movements, he also denied any swelling or sensory or motor 
deficits.  In addition, this examination demonstrated a 
neutral MP joint, no evidence of any sensory or motor 
deficits, and intact medial, ulnar, and radial nerve 
functions.  The examiner explained that, although the 
proximal IP joint was held in 25 degrees of flexion as "any 
kind of stretch . . . [was] more or less impossible to come 
to neutral" (either due to some type of bony joint 
abnormality at the PIP joint or a flexion contracture at the 
flexor tendons), the veteran was able to flex this digit 
easily to 90 degrees.  X-rays taken of the veteran's right 
hand were normal.  In pertinent part, the examiner diagnosed 
post-traumatic IP joint flexion deformity of the right ring 
finger with mild to moderate functional impairment.  

Following receipt of notification of the June 2000 decision, 
the veteran perfected a timely appeal with respect to the 
assignment of a noncompensable rating for his 
service-connected right ring finger disability.  This 
service-connected disorder remains evaluated as 
noncompensably disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

With regard to the veteran's initial increased rating claim 
for the service-connected post-traumatic interphalangeal 
joint flexion deformity of his right ring finger, the Board 
notes that the schedular criteria by which musculoskeletal 
disorders of the digits of the hands (e.g., ankylosis and 
limitation of motion) are rated changed during the pendency 
of his appeal.  See 67 Fed. Reg. 48784 -48787 (July 26, 2002) 
(effective August 26, 2002) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230 (2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

In this regard, the Board notes that Diagnostic Code 5227, 
which rates impairment resulting from ankylosis of the ring 
or little finger did not change.  According to both the old 
and new versions of this Diagnostic Code, competent evidence 
of unfavorable or favorable ankylosis of the ring or little 
finger will result in the assignment of a noncompensable 
evaluation (for digit on either the major or minor hand).  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001) & (2004).  
According to the old version, extremely unfavorable ankylosis 
will be rated as amputation under diagnostic codes 5152 
through 5156.  38 C.F.R. § 4.71a, Note following Diagnostic 
Code 5227 (2001).  According to the new version, 
consideration should also be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 
(2004).  

Furthermore, no changes were made to Diagnostic Code 5155, 
which rates impairment resulting from amputation of the ring 
finger.  Specifically, according to both the old and new 
versions of this Diagnostic Code, amputation of the ring 
finger (of either the major or minor hand) at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection, warrants the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2001) & 
(2004).  Evidence of amputation of the ring finger (of either 
the major or minor hand) with metacarpal resection and with 
more than one-half of the bone lost is necessary for the next 
higher rating of 20 percent.  Id.  

The new rating criteria did add an additional diagnostic code 
pertinent to the current appeal.  In particular, competent 
evidence of any limitation of motion of the right or little 
finger (of either the major or minor hand) will result in the 
assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2004).  A compensable 
evaluation is not warranted.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected post-traumatic 
interphalangeal joint flexion deformity of the right ring 
finger requires consideration of any associated limitation of 
motion of the veteran's right ring finger.  See, 38 C.F.R. 
§ 4.71, Plate III & § 4.71a, Diagnostic Code 5230 (2004).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2004).  

Throughout the current appeal, the veteran has contended that 
the service-connected post-traumatic interphalangeal joint 
flexion deformity of his right ring finger is more severe 
than the current noncompensable rating indicates.  In 
particular, the veteran has reported that he is unable to 
straighten out completely his right ring finger.  See, e.g., 
June 2003 hearing transcript (T.) at 20-22.  At the VA 
examination subsequently conducted in February 2004, the 
veteran described intermittent pain, occasional swelling, 
very limited range of motion, and stiffness in his right ring 
finger.  At that time, he also explained that he had 
previously denied the opportunity to undergo an open 
reduction and internal fixation of his right ring finger 
because, if he had done so, "he would not be able to bend 
his finger."  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

VA examination conducted on the veteran's right ring finger 
during the current appeal reflects the presence of obvious 
flexion deformity at the proximal interphalangeal (PIP) joint 
(including the maintaining of the PIP joint of the right ring 
finger at 25 degrees of flexion at all times), 90 degrees of 
flexion and 30 degrees of extension of the right ring finger, 
45 degrees of flexion and zero degrees of extension of the 
distal interphalangeal joint of the right ring finger, slight 
swelling at the proximal interphalangeal joint, and no 
warmth.  Importantly, however, examination also reflected 
intact distal sensation, good capillary refill of less than 
two seconds, and normal radiographic findings.  

Additionally, the claims folder contains no records of 
post-service private or VA medical treatment for the 
veteran's service-connected right ring finger disability.  In 
this regard, the Board notes that, at the February 2004 VA 
examination, the veteran specifically admitted that he has 
received no therapy for his right ring finger since service.  

As the Board has discussed a compensable disability rating 
for the service-connected post-traumatic interphalangeal 
joint flexion deformity of the veteran's right ring finger 
cannot be awarded based upon unfavorable or favorable 
ankylosis of this digit or any limitation of motion of this 
digit, pursuant to either the old or the new rating criteria.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).  See 
also, 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2004).  
Consequently, a compensable evaluation cannot be awarded for 
the service-connected post-traumatic interphalangeal joint 
flexion deformity of the veteran's right ring finger based 
upon ankylosis, or limitation of motion, of this digit.  

In addition, the Board acknowledges the veteran's complaints 
of an inability to straighten out completely his right ring 
finger, intermittent pain, occasional swelling, very limited 
range of motion, and stiffness in his right ring finger.  In 
this regard, the Board also notes that examination of the 
veteran's right ring finger has demonstrated obvious flexion 
deformity at the proximal interphalangeal joint (including 
the maintaining of the proximal interphalangeal joint of the 
right ring finger at 25 degrees of flexion at all times), 
some limitation of motion, slight swelling at the proximal 
interphalangeal joint, and no warmth.  Further, the examiner 
who conducted the recent evaluation of the veteran's right 
ring finger in February 2004 concluded that the flexion 
deformity of the proximal interphalangeal joint of the 
veteran's right ring finger has resulted in mild to moderate 
impairment secondary to decreased range of motion and pain.  

Importantly, however, the February 2004 VA examiner's 
conclusion that the veteran's right ring finger deformity has 
resulted in mild to moderate impairment secondary to 
decreased range of motion and pain appear to have been based 
upon the veteran's assertion that he experiences flare-ups of 
right ring finger pain once to twice a month and that such 
flare-ups result in "an additional impairment of 10%."  In 
the examination report, the examiner did not provide an 
approximation of the additional range of motion lost as a 
result of flare-ups of right ring finger pain that the 
veteran experiences.  Furthermore, at the personal hearing 
conducted before the undersigned Veterans Law Judge at the RO 
in June 2003, the veteran admitted that, except for his 
inability to straighten out his right ring finger fully, this 
digit is functional.  In particular, he noted that he is able 
to make a fist with his right hand.  T. at 20-22.  Moreover, 
examination of the veteran's right ring finger has shown 
intact distal sensation, good capillary refill of less than 
two seconds, and normal radiographic findings.  

Consequently, the Board concludes that a compensable 
disability rating for the service-connected post-traumatic 
interphalangeal joint flexion deformity of the right ring 
finger, based upon functional impairment, pain, and weakness 
that the veteran experiences as a consequence of use of this 
digit is not warranted.  As the veteran himself has admitted 
that his right ring finger is functional, the current 
noncompensable rating adequately portrays the functional 
impairment (including that based upon pain and weakness) that 
the veteran experiences as a result of the service-connected 
post-traumatic interphalangeal joint flexion deformity of his 
right ring finger.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5227 & 5230.  

The Board acknowledges that, pursuant to both the old and new 
rating criteria consideration should also be given to whether 
evaluation as amputation is warranted [e.g., pursuant to 
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 (2001) 
& (2004)] and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  See also, 
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 
(2004).  

As the Board has discussed in this decision, examination of 
the veteran's right ring finger has provided findings of 
maintenance of the proximal interphalangeal joint of this 
digit at 25 degrees of flexion at all times, some limitation 
of motion of this finger, and slight swelling at the proximal 
interphalangeal joint.  Importantly, however, the veteran has 
reported being able to make a fist with his right hand and 
having function of his right ring finger and right hand with 
only one or two flare-ups of pain per month.  Consequently, 
the Board finds that the competent evidence of record does 
not support the grant of a compensable evaluation of 
10 percent based upon impairment resulting from essential 
amputation of the veteran's right ring finger.  See, 
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 (2001) 
& (2004).  See also, 38 C.F.R. § 4.71a, Diagnostic Code 5155 
(2001) & (2004).  Also, based upon examination findings of 
normal range of motion of the remaining digits of the 
veteran's right hand (other than his right ring finger) as 
well as the veteran's own admission that he continues to have 
function of his right ring finger and right hand (including 
the ability to make a fist with his right hand) with 
flare-ups of pain occurring only once or twice per month, the 
Board finds that an additional evaluation for resulting 
limitation of motion of the remaining digits of the veteran's 
right hand (other than his right ring finger) or interference 
with overall function of the right hand is not warranted.  
See, 38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 
(2004).  

Under these circumstances, therefore, a basis upon which to 
assign an initial compensable rating for the veteran's 
service-connected post-traumatic interphalangeal joint 
flexion deformity of the right ring finger has not been 
presented.  His appeal regarding this claim must, then, be 
denied.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected 
post-traumatic interphalangeal joint flexion deformity of the 
right ring finger has resulted in marked interference with 
his employment or require frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected post-traumatic interphalangeal joint 
flexion deformity of the right ring finger has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, the Board concludes 
that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  






ORDER

An initial compensable rating for post-traumatic 
interphalangeal joint flexion deformity of the right ring 
finger is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


